Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.        This Office Action responds to the Application filed on 10/29/2020.
Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,281,833. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application recited a device/PCB/method that route signals pair with exchange junction which correspond to the device/PCB/method routing of signals pair with transposition junction, in which the tracks of the patented application correspond to the layers of the current application.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Pat. No. 10,595,394 B1).

As per claim 1, Kim discloses:
A device comprising: 
a printed circuit board (PCB) comprising an array of contact pads (See Figure 1A-1C, i.e. BGA & Col 2; Lines 32-67, i.e. BGA ball) 
a plurality of signal lines disposed on the PCB, wherein a portion of the plurality of signal lines comprise an escape route on the PCB (See Figure 1A-1C, i.e. escape routing 30 & Col 2; Lines 32-67)
the escape route configured into a plurality of routing channels comprising a pair of signal lines (See Abstract, i.e. differential signals & Col 2; Lines 32-67, i.e. differential signals) ; and 
one or more transposition junction disposed within the escape route and configured to transpose the signal line pair from a first routing channel in the escape route into a second routing channel in the escape route (See Figure 1A-1C, i.e. stitching via & Col 2; Lines 32 to Col 3; Line 50, escape traces …routed blow stitching via –[prior art route escape routing , include stitching via within the escape route, the portion before the stitching via considered a first routing channel, with portion escape route after the stitching via considered as the second channel as cited above]).

As per claim 2, Kim discloses all of the features of claim 1 as discloses above wherein Kim also discloses wherein the first routing channel of the plurality of routing channels in the escape route comprises a first route in a first layer of contact pads within the array of contact pads (See Figure 1A-1C, i.e. stitching via & Col 2; Lines 32 to Col 3; Line 50, escape traces …routed blow stitching via –[See Figure 1B, i.e. 44 – contact pad is first layer]).

As per claim 3, Kim discloses all of the features of claim 2 as discloses above wherein Kim also discloses wherein the second routing channel of the plurality of routing channels in the escape route comprises a second route in a second layer between micro-vias and contact pads within the array of contact pads (See Figure 1A-1C, i.e. stitching via & Col 2; Lines 32 to Col 3; Line 50, escape traces …routed blow stitching via –[See Figure 1B, i.e. 44 – contact pad is first layer, extend to 46 , being the second layer with the signal via]).

As per claim 12, Kim discloses all of the features of claim 1 as discloses above wherein Kim also discloses wherein a total number of the one or more transposition junctions disposed within the escape route is variable, and adjusts the length of the escape route corresponding to routing the signal line pair in the second routing channel (See Figure 1A-1C, i.e. stitching via & Col 2; Lines 32 to Col 3; Line 50, escape traces …routed blow stitching via, See Abstract, i.e. strategic location).

As per claim 13, Kim discloses all of the features of claim 1 as discloses above wherein Kim also discloses wherein the plurality of pairs of signal lines comprise high data rate signal lines (See Col 1; Line 30-48).

As per claim 14, Kim discloses all of the features of claim 1 as discloses above wherein Kim also discloses wherein the PCB comprises an integrated circuit (IC) implementing a device comprising high data rate channel buses (See Col 1; Line 30-48).

As per claim 16, Kim discloses:
 A printed circuit board (PCB), comprising: 
an array of contact pads (See Figure 1A-1C, i.e. BGA & Col 2; Lines 32-67, i.e. BGA ball); 
a plurality of signal lines disposed on the PCB, wherein a portion of the plurality of signal lines traverse a constrained open field on the PCB (See Figure 1A-1C, i.e. escape routing 30 & Col 2; Lines 32-67); 
the plurality of signal lines configured into a plurality of routing channels comprising a pair of signal lines (See Abstract, i.e. differential signals & Col 2; Lines 32-67, i.e. differential signals); and 
one or more transposition junctions disposed within the constrained open field on the PCB to route a signal line pair of a first routing channel into a second routing channel (See Figure 1A-1C, i.e. stitching via & Col 2; Lines 32 to Col 3; Line 50, escape traces …routed blow stitching via –[prior art route escape routing , include stitching via within the escape route, the portion before the stitching via considered a first routing channel, with portion escape route after the stitching via considered as the second channel as cited above])


7.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (U.S. Pub. No. 2012/0161893 A1).

As per claim 18, Ye discloses:
A method, comprising: 
determining one or more transposition junctions between a first routing channel and a second routing channel of a plurality of routing channels (See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424), 
each transposition junction configured to move a first signal line, a second signal line, or both the first and second signal lines from a first routing channel to a second routing channel  (See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424); 
designing an electrical trace layout for a printed circuit board (PCB) including a pattern comprising the plurality of signal lines and the one or more transposition junctions for each of the signal line pairs (See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424); and 
manufacturing the PCB based on the electrical trace layout (See Para [0003] & See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424 –[prior art produce PCB with differential pairs, therefore include the manufacturing of the PCB, from the design]).

As per claim 19, Ye discloses all of the features of claim 18 as discloses above wherein Ye also discloses wherein determining the one or more transposition junctions comprises determining a total number of the one or more transposition junctions within the electrical trace layout (See Para [0003] & See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424).

As per claim 20, Ye discloses all of the features of claim 19 as discloses above wherein Ye also discloses wherein the one or more transposition junctions are configured to re-routes the first signal line, the second signal line, or both the first and second signal lines from a first layer of the PCB to an adjacent layer of the PCB such that a signal relationship between two aggressor signals is transposed (See Para [0003] & See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s)  4-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pat. No. 10,595,394 B1) in view of Ye (U.S. Pub. No. 2012/0161893 A1).

As per claim 4, Kim discloses all of the features of claim 3 as discloses above.
	Kim does not discloses: wherein the one or more transposition junctions are configured to route the signal line pair of a first routing channel such that the signal line pair is moved from the first layer of the PCB to the second layer of the PCB such that a signal relationship between two aggressor signals is transposed.
	However, Ye discloses: wherein the one or more transposition junctions are configured to route the signal line pair of a first routing channel such that the signal line pair is moved from the first layer of the PCB to the second layer of the PCB such that a signal relationship between two aggressor signals is transposed (See Para [0003] & See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Ye into the 

teaching of Kim because it would reduce crosstalk in differential signal (See Para 

[0012]-[0013]).

As per claim 5, Kim and Ye discloses all of the features of claim 4 as discloses above wherein Ye also discloses wherein the second routing channel is adjacent to the first routing channel, and a first signal interference is accumulated corresponding to a coupling of the signal line pair traversing the first routing channel (See Para [0012]-[0013] &  (See Para [0003] & See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424).

As per claim 6, Kim and Ye discloses all of the features of claim 5 as discloses above wherein Ye also discloses wherein the first layer of the PCB is adjacent to the second layer of the PCB, and a second signal interference is accumulated in the second routing channel corresponding to a coupling of the signal line pair traversing the second routing channel (See Para [0012]-[0013] &  (See Para [0003] & See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424).

As per claim 7, Kim and Ye discloses all of the features of claim 6 as discloses above wherein Ye also discloses wherein the second signal interference accumulated in the second routing channel is generated in an opposite phase of the first signal interference accumulated in the first routing channel (See Para [0012]-[0013] &  (See Para [0003] & See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424).

As per claim 8, Kim and Ye discloses all of the features of claim 7 as discloses above wherein Ye also discloses wherein the second interference accumulated in the second routing channel is cancels out the first signal interference accumulated in the first routing channel (See Para [0012]-[0013] &  (See Para [0003] & See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424).

As per claim 9, Kim and Ye discloses all of the features of claim 4 as discloses above wherein Ye also discloses wherein the signal line pair is routed in the second routing channel from the transposition junction for a remaining length of the escape route (See Para [0012]-[0013] &  (See Para [0003] & See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424).

As per claim 10, Kim and Ye discloses all of the features of claim 4 as discloses above wherein Ye also discloses wherein the signal line pair is routed in the second routing channel from the transposition junction for the length of the escape route to a second transposition junction (See Para [0012]-[0013] &  (See Para [0003] & See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424).

As per claim 11, Kim and Ye discloses all of the features of claim 4 as discloses above wherein Ye also discloses wherein transposing the signal line pair from the first routing channel to the second routing channel for the length of the escape route introduces a second period to a via crosstalk term (See Para [0012]-[0013] &  (See Para [0003] & See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424).

As per claim 17, Kim discloses all of the features of claim 16 as discloses above.
	Kim does not discloses: wherein transposing the signal line pair at the one or more transposition junctions re-routes the signal line pair from the first routing channel such that the signal line pair is moved from a first layer of the PCB to an adjacent layer of the PCB such that a signal relationship between two aggressor signals is transposed.
	However, Ye discloses: wherein transposing the signal line pair at the one or more transposition junctions re-routes the signal line pair from the first routing channel such that the signal line pair is moved from a first layer of the PCB to an adjacent layer of the PCB such that a signal relationship between two aggressor signals is transposed. (See Para [0003] & See Figure 4 & Para [0019]-[0023], i.e. routed in a second layer….plated thru hole … vias 422 and 424).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Ye into the 

teaching of Kim because it would reduce crosstalk in differential signal (See Para 

[0012]-[0013]).


10.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pat. No. 10,595,394 B1) in view of Perez-Corona et al. (U.S. Pub. No. 2020/0303291 A1).

As per claim 15, Kim discloses all of the features of claim 14 as discloses above.
Kim does not disclose: wherein the device comprises a double data rate (DDR) memory module.
However, Perez-Corona disclose: wherein the device comprises a double data rate (DDR) memory module (See Para [0026]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Perez-

Corona into the teaching of Kim because it would improved designs for routing of debug 

and validation signals within a package (See Para [0011]).


Conclusion











11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851